ON PETITION FOR REHEARING

                              UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-6202



PETER MOORE,

                                               Plaintiff - Appellant,

          versus


NURSE ALBRIGHT; WEBSTER ANDERSON, Montgomery
County Prison Officer; GARY CRONITE, Mainte-
nance Officer; J. D. TERRY, Superintendent;
RONALD J. ANGELONE,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-00-924-7)


Submitted:     July 3, 2001                 Decided:   October 1, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Peter Moore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM

       This appeal is before us on Peter Moore’s petition for rehear-

ing.     We dismissed Moore’s appeal for lack of jurisdiction, based

on the timing of Moore’s filing of his notice of appeal. However,

in light of evidence that the district court had granted Moore an

extension of time to file his notice of appeal, we grant Moore’s

petition for rehearing. Upon our review of the record, however, we

find Moore’s appeal to be without merit and therefore dismiss

Moore’s appeal as frivolous on the reasoning of the district court.

See Moore v. Nurse Albright, No. CA-00-924-7 (W.D. Va. Dec. 11,

2000).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                   2